
	

113 SRES 170 ATS: Commemorating John Lewis on the 50th anniversary of his chairmanship of the Student Nonviolent Coordinating Committee.
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 170
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Isakson (for
			 himself, Mr. Chambliss,
			 Mr. Cardin, and Mr. Levin) submitted the following resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		
			June 19, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating John Lewis on the 50th
		  anniversary of his chairmanship of the Student Nonviolent Coordinating
		  Committee.
	
	
		Whereas Congressman John Robert Lewis was born on February
			 21, 1940, outside of Troy, Alabama, to parents Eddie and Willie Mae (Carter)
			 Lewis;
		Whereas John Lewis has devoted his life to safeguarding
			 human rights, protecting civil liberties, and building what he calls the
			 Beloved Community in the United States;
		Whereas John Lewis grew up on a farm in a family of
			 sharecroppers and attended segregated public schools in Pike County,
			 Alabama;
		Whereas, drawing inspiration at an early age from the
			 dedication and bravery demonstrated through the Montgomery Bus Boycott and the
			 Reverend Martin Luther King, Jr., John Lewis joined the movement to secure the
			 basic equal rights guaranteed by the Constitution of the United States;
		Whereas, while studying at Fisk University, where he
			 earned a Bachelor of Arts in Religion and Philosophy, John Lewis led the charge
			 by unifying and organizing volunteers for sit-in demonstrations at segregated
			 lunch counters in Nashville, Tennessee;
		Whereas, in 1961, John Lewis showed his bravery and
			 dedication while participating in Freedom Rides, challenging segregation at
			 interstate bus terminals throughout the South, subjecting himself to being
			 beaten by an angry mob, and even being arrested for peacefully confronting the
			 injustice of Jim Crow segregation in the South;
		Whereas, from 1963 to 1966, at a pivotal point in the
			 Civil Rights Movement, John Lewis was named Chairman of the Student Nonviolent
			 Coordinating Committee, which he helped found, orchestrating student activism
			 in the Movement, including sit-ins, voter registration drives, community action
			 programs, and other activities;
		Whereas, at the young age of 23, John Lewis achieved
			 national recognition and respect as 1 of the Big Six leaders of
			 the Civil Rights Movement, both planning and speaking at the historic March on
			 Washington in August 1963, along with fellow leaders and friends such as Martin
			 Luther King, Jr.;
		Whereas, along with many others, John Lewis demonstrated
			 great courage by risking his life and casting light on the senseless cruelty of
			 the time when he was brutally attacked while leading over 600 peaceful orderly
			 protestors across the Edmund Pettus Bridge in Selma, Alabama, to demonstrate
			 the need for voting rights, on March 7, 1965, which later became known as
			 Bloody Sunday, expediting the passage of the Voting Rights Act of
			 1965 (42 U.S.C. 1971 note; Public Law 89–110);
		Whereas, in 1968, John Lewis portrayed wisdom in balancing
			 his advocacy with family, taking Lillian Miles Lewis as his wife and later
			 raising their son, John Miles Lewis, together;
		Whereas John Lewis was elected in 1986 to serve as the
			 United States Representative for Georgia’s Fifth Congressional District and has
			 capably and effectively served his constituency since then, serving as Chief
			 Deputy Whip for the House Democratic caucus; and
		Whereas John Lewis’s unwavering ethical and moral
			 principles have garnered admiration and respect from his colleagues on both
			 sides of the aisle: Now, therefore, be it
		
	
		That the Senate—
			(1)commends
			 Congressman John Lewis of Georgia on the 50th anniversary of his chairmanship
			 of the Student Nonviolent Coordinating Committee; and
			(2)commemorates his
			 legacy of tirelessly working to secure civil liberties for all, thereby
			 building and ensuring a more perfect Union.
			
